Case: 3:19-cv-00125-GHD-RP Doc #: 9 Filed: 09/24/20 1 of 5 PagelD #: 136

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION
JAMES KEEL PETITIONER
ve No. 3:19CV125-GHD-RP
WARDEN JOSH DAVIS, ET AL. RESPONDENTS
MEMORANDUM OPINION

This matter comes before the court on the pro se petition of James Keel for a writ of habeas |
corpus under 28 U.S.C. § 2254. The State has moved to dismiss the petition as untimely filed under .
28 U.S.C. § 2244(d)(2). The petitioner has not responded to the motion, and the deadline to do so has
expired. The matter is ripe for resolution. For the reasons set forth below, the State’s motion to
dismiss will be granted and the instant petition for a writ of habeas corpus dismissed as untimely filed.

Facts and Procedural Posture

James Keel pled guilty to conspiracy to sell methamphetamine (Count I) and the sale of
methamphetamine (Count II) in the Circuit Court of Yalobusha County, Mississippi. See Exhibit A!
(Plea Petition). Keel was sentenced on May 1, 2017, to serve a term of twenty (20) years on Count II
in the custody of the Mississippi Department of Corrections (MDOC), with a consecutive sentence of
ten (10) years on post-release supervision imposed in Count I. See Exhibit B (Sentencing Order);* see

also Exhibit C (Transcript of Plea and Sentencing). By statute, there is no direct appeal from a guilty

 

' The exhibits referenced in this memorandum opinion may be found attached to the State’s
Motion to Dismiss.

* Counts III and IV of the indictment were nolle prossed in exchange for Keel’s plea. See
Exhibit B.
Case: 3:19-cv-00125-GHD-RP Doc #: 9 Filed: 09/24/20 2 of 5 PagelD #: 137

plea. See Miss. Code Ann. § 99-35-101. Mr. Keel admits,’ and the Yalobusha County Circuit Court
confirmed, that Keel did not file any motions for post-conviction relief challenging the plea and
resulting sentences.*
One-Year Limitations Period
Decision in this case is governed by 28 U.S.C. § 2244(d), which provides:

(d)(1) A 1-year period of limitation shall apply to an application for a writ of habeas
corpus by a person in custody pursuant to the judgment of a State court. The limitation
period shall run from the latest of ~

(A) the date on which the judgment became final by the conclusion of
direct review or the expiration of the time for seeking such review;

(B) the date on which the impediment to filing an application created by
State action in violation of the Constitution or the laws of the United
States is removed, if the applicant was prevented from filing by such State
action;

(C) the date on which the constitutional right asserted was initially
recognized by the Supreme Court, if the right has been newly recognized
by the Supreme Court and made retroactively applicable to cases on
collateral review; or

 

3 See ECF Doc. 1, p. 13 (where petitioner notes that he filed a federal habeas corpus petition,
rather than seeking state post-conviction relief).

* The docket of the Yalobusha County Circuit Court in Keel’s criminal case reflects several
motions filed by Keel regarding the computation of his sentence. See Exhibit D. These motions
involved Keel’s attempts to obtain pretrial jail credit, to have the trial court send its order to MDOC, to
correct sentence computation, or to clarify the start date of Keel’s sentence and were discussed at
length during Keel’s previous federal habeas corpus petition in Cause No. 3:18-CV-227-MPM-DAS.
The court denied that petition on the merits and, alternatively, dismissed it as procedurally defaulted.
See ECF Docs. 10, 15 and 16 in Cause No. 3:18-CV-227-MPM-DAS. As those state pleadings did
not seek judicial review of the judgment against Keel or provide an opportunity for the state court to
order relief from the judgment, those motions did not toll the limitations period under 28 U.S.C. §
2244(d). See Wall v. Kholi, 131 S.Ct. 1278, 1285-86 (2011).

-2-
Case: 3:19-cv-00125-GHD-RP Doc #: 9 Filed: 09/24/20 3 of 5 PagelD #: 138

(D) the date on which the factual predicate of the claim or claims
presented could have been discovered through the exercise of due
diligence.

(2) The time during which a properly filed application for State postconviction or
other collateral review with respect to the pertinent judgment or claim is pending
shall not be counted toward any period of limitation under this subsection.

28 U.S.C. § 2244(d)(1) and (2).

James Keel’s convictions became final on May 1, 2017, the date he was sentenced on his plea.
His federal habeas corpus deadline then became May 1, 2018 (May 1, 2017+ 1 year). Mr. Keel did
not “properly file” an application for state post-conviction collateral relief regarding his plea and
sentences for conspiracy to sell methamphetamine and the sale of methamphetamine on or before
May 1, 2018, to toll the period of limitation. Thus, he did not enjoy statutory tolling of the limitations
period, and his federal habeas corpus deadline remained May 1, 2018. See Roberts, supra; Flanagan,

supra; Davis v. Johnson, 158 F.3d 806 (5" Cir. 1998).

Neither may Mr. Keel use equitable tolling to render his petition timely. He did not state
any legal basis in paragraph 18 of the instant petition to warrant statutory or equitable tolling of the
limitations period. ECF Doc. 1, pp. 13-14. He merely stated that he had previously filed a habeas
corpus petition and was “under the impression petitioner can file only one petition at a time.” /d. This
_ argument cannot render the instant petition timely. A petitioner is entitled to equitable tolling only if
he shows: “(1) that he has been pursuing his rights diligently, and (2) that some extraordinary
circumstance stood in his way” which prevented timely filing . See Holland v. Florida, 560 U.S. 631
(2010) (citing Pace v. DiGuglielmo, 544 U.S. 408, 218 (2005)); see also Alexander v. Cockrell, 294

F.3d 626, 628 (5 Cir. 2002); Fisher v. Johnson, 174 F.3d 710, 713 (5" Cir. 1999). In addition,
Case: 3:19-cv-00125-GHD-RP Doc #: 9 Filed: 09/24/20 4 of 5 PagelD #: 139

equitable tolling is permitted only “in rare and exceptional circumstances.” See Scott v. Johnson, 227
F.3d 260, 263 (5" Cir. 2000); Davis, 158 F.3d at 811.

Mr. Keel’s contention does not come close to a “rare and exceptional circumstance” sufficient
to invoke equitable tolling. See Fisher, 174 F.3d at 713 (ignorance of law or limited access to outside
information does not constitute a “rare and exceptional” circumstance to excuse untimely filing); see
also Felder v. Johnson, 204 F.3d 168, 170-72 (5" Cir. 2000) (neither proceeding pro se, inadequacies
in a prison law library, nor lack of knowledge of filing deadlines constitutes a “rare and exceptional
circumstance” to justify equitable tolling); Turner v. Johnson, 177 F.3d 390, 391 (5" Cir. 1999) (a
petitioner’s unfamiliarity with the legal process does not warrant equitable tolling).

Further, Mr. Keel has not shown that he diligently pursued his federal claims. “Equitable
tolling should only be applied if the applicant diligently pursues § 2254 relief.” Melancon v. Kaylo,
259 F.3d 401, 408 (5 Cir. 2001); see also Scott, 227 F.3d at 262; Phillips v. Donnelly, 216 F.3d 508,
511 (5 Cir. 2000). Mr. Keel pled guilty in May 2017, yet, as of the filing of the State’s motion, he
had not filed a motion for post-conviction relief challenging his convictions and sentences in state
court. In addition, he waited over two years after his plea to file the instant petition. As such, Mr.
Keel was not diligent in pursuing relief and, as a result, cannot enjoy equitable tolling of the federal
habeas corpus limitations period. See Melancon, 259 F.3d at 408 (where court found that four-month
delay in filing petition after ruling in state court was not “expedient” to warrant equitable tolling).
“[E]quity is not intended for those who sleep on their rights.” Coleman v. Johnson, 184 F.3d 398, 403,
reh'g and reh'g en banc denied, 196 F.3d 1259 (5" Cir. 1999), cert. denied, 529 U.S. 1057 (2000).

Under the prison “mailbox rule,” the instant pro se federal petition for a writ of habeas

corpus is deemed filed on the date the petitioner delivered it to prison officials for mailing to the

-4-
Case: 3:19-cv-00125-GHD-RP Doc #: 9 Filed: 09/24/20 5 of 5 PagelD #: 140

district court. Coleman v. Johnson, 184 F.3d 398, 401, reh'g and reh'g en banc denied, 196 F.3d
1259 (5" Cir. 1999), cert. denied, 529 U.S. 1057, 120 S. Ct. 1564, 146 L.Ed.2d 467 (2000)
(citing Sporville v. Cain, 149 F.3d 374, 376-78 (5" Cir. 1998)). In this case, Mr. Keel did not
sign his petition, but the priority mail envelope reflects a mailing date of May 22, 2019. The
petition was stamped “Filed” in this court on June 11, 2019. Giving the petitioner the benefit of
the doubt by using the earlier date, the instant petition was filed over a year after the May 1,
2018, filing deadline. The petitioner does not allege any “rare and exceptional” circumstance to
warrant equitable tolling. Ort v. Johnson, 192 F.3d 510, 513-14 (5" Cir. 1999). For these
reasons, the State’s motion to dismiss will be granted, and the instant petition for a writ of
habeas corpus will dismissed with prejudice and without evidentiary hearing as untimely filed
under 28 U.S.C. § 2244(d). A final judgment consistent with this memorandum opinion will
issue today.

SO ORDERED, this, the 23rd day of September, 2020.

Mew (ont

SENIOR UNITED STATES DISTRICT JUDGE

 
